         Case 3:18-cv-00522-AC             Document 46    Filed 07/31/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 MICHELLE MANOR, et al.,

                            Plaintiffs,                               Case No. 3:18-cv-00522-AC

                    v.
                                                                         OPINION AND ORDER
 JEFFERSON B. SESSIONS, III, U.S.
 Attorney General, U.S. Department of Justice,
 et al.,

                            Defendants.



MOSMAN,J.,

       On July 6, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [ECF 44], recommending that I GRANT Defendants' Motion for

Summary Judgment [ECF 37], and that I DENY Plaintiffs' Motion for Summary Judgment

[ECF 34]. No objections were filed.

                                          LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of




1 -    OPINION AND ORDER
         Case 3:18-cv-00522-AC           Document 46      Filed 07/31/20     Page 2 of 2




the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                           CONCLUSION

        Upon review of the F&R, I agree with Judge Acosta's analysis and conclusions.

Therefore, I ADOPT his F&R [44] in full. I GRANT Defendants' Motion for Summary

Judgment [37] and I DENY Plaintiffs' Motion for Summary Judgment [34]. This case is

DISMISSED with prejudice.

        IT IS SO ORDERED.
                          4-b
        DATED thi          day of-.w.i-i.-1.1, 2020.




2   -   OPINION AND ORDER
